Name: Commission Implementing Regulation (EU) NoÃ 1245/2013 of 28Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Fourme de Montbrison (PDO))
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  consumption;  Europe;  production;  marketing;  agricultural structures and production
 Date Published: nan

 4.12.2013 EN Official Journal of the European Union L 323/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1245/2013 of 28 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Fourme de Montbrison (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Fourme de Montbrison registered under Commission Regulation (EU) No 917/2010 (2). (2) The purpose of the application is to amend the specification by giving more detailed information on the proof of origin, the method of production, labelling, national requirements and the structures responsible for monitoring the designation. (3) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Fourme de Montbrison is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 269, 13.10.2010, p. 21. ANNEX I In the specification for the protected designation of origin Fourme de Montbrison, the following amendments are approved: 1. Heading II Description of the product  The following organoleptic description supplements the description of the product: Fourme de Montbrison has a homogeneous, slightly firm texture and melts in the mouth. It has a subtle, scented flavour and a fruity, milky taste with a hint of a blue cheese, making it rather mild. A hint of salt and a slight bitterness are accepted. This description is useful for the organoleptic examination of the product during inspection.  It is specified that Cutting Fourme de Montbrison is authorised if it does not completely alter its texture. Rind must be present on portions weighing more than 50 grams. Given the continuous changes in the ways cheese is consumed, this provision establishes a framework in order to prevent deviations in terms of the type of cut. 2. Heading IV Proof of origin 2.1. Sub-heading IV.1 Declarative requirements  It is specified that the identification declaration must be made in accordance with a model validated by the Director of the National institute for origin and quality. Prior declarations of having no intention to produce and of resuming production are provided for, enabling close monitoring of operators who wish to withdraw for a short period from the designation of origin. The content of the declarations required regarding knowledge and monitoring of the products and the procedures for sending them are set out in detail. These amendments are related to the reform of the system for inspecting designations of origin introduced by Order No 2006-1547 of 7 December 2006 on enhancing the value of agricultural, forestry, food and marine products. 2.2. Sub-heading IV.2 Registers  The list of the registrations which operators must carry out is supplemented so that the production conditions laid down by the specification can be checked. 2.3. Sub-heading IV.3 Product monitoring  The stage at which the organoleptic examination of the product must be carried out and the sampling method are specified. These procedures are subsequently included in the designation of origin monitoring or inspection plan drawn up by a control body. 3. Heading V Method of production 3.1. Sub-heading V.1 Milk production  The dairy herd is defined as all the dairy cows and replacement heifers present on the holding, it being understood that the dairy cows are the animals in production and the animals which have run dry and the heifers are the animals which have been weaned but have not yet given birth.. The purpose of this definition is to avoid any confusion by making clear which animals are being referred to when the terms dairy herd, dairy cows and heifers are used subsequently in the specification.  In point V.1.a, the procedures for temporary derogation from the requirements governing the provenance of the basic ration for dairy cows in the event of drought, climatic hazards or other exceptional circumstances have been removed.  In point V.1.a it is made clear that the second paragraph concerns the basic ration and that cruciferous plants in the form of fodder are excluded. The purpose of these clarifications is to avoid any ambiguity in the text.  In point V.1.a, the sentence The proportion of hay, grass, wilted grass, wrapped grass or grass silage, expressed as dry matter, must be greater than or equal to 80 % of the fodder in the dairy cows basic ration on average for all the dairy cows over the year replaces the sentence Hay, grass, wilted grass or grass silage must form the basis of the feed. The proportion of grass in the basic ration is therefore clearly specified, as well as the animals to which it applies and the timescale concerned, which will facilitate checks. This provision emphasises the importance of grass-based feed for the designation of origin Fourme de Montbrison.  In point V.1.a, the sentence The proportion of maize silage, expressed as dry matter, must not exceed 20 % of the dairy cows basic ration on average for all the dairy cows over the year replaces the sentence The proportion of maize silage, expressed as dry matter, must not exceed 20 % of the daily ration on average for the herd over the year. The restriction on the quantity of maize therefore applies to the basic ration and not the whole ration and takes into account only the dairy cows. This provision is supplemented by the sentences Within the dairy herd, the consumption of whole-crop maize silage is reserved for the heifers entering their last month of gestation and for the dairy cows and The cumulation, in the dairy cows daily ration, of (fresh or ensilaged) whole-crop maize with grain or ear maize preserved by moisture is prohibited. Specifying the animals which may receive maize silage facilitates checking the proportion of maize silage actually given to the dairy cows. The purpose of the ban on cumulation of whole-crop maize with grain or ear maize preserved by moisture is likewise to limit the proportion of maize in the dairy cows feed, particularly in fermented form. The purpose of all these provisions is, firstly, to give preference to grass in the dairy cows feed and, secondly, to facilitate checks by providing more precise references to the animals and periods concerned.  In point V.1.a the provision relating to the supply of hay outside the grazing period applies only to the dairy cows: in the interests of consistency, monitoring compliance with this provision is therefore carried out on all the dairy cows and not on the dairy herd.  In point V.1.b, in the interests of greater clarity, it is specified that the ban on rearing only by permanent stalling and on off-land rearing applies to the dairy cows.  In point V.1.b a minimum grazing period of 150 days a year is stipulated for the dairy cows. This condition confirms grazings place in the dairy cows feed and facilitates monitoring compliance with the grazing requirement.  In point V.1.b a sentence specific to green feeding authorises this practice for the dairy cows, with grass coming from the geographical area and supplementing grazing. The sentence therefore enables optimum use to be made, in the form of fresh fodder, of grass from parcels which are too far away from the milking shed for the dairy cows to be taken there.  In point V.1.b a stocking density limit for holdings has been set in order to contribute towards affirming the use of extensive methods on the dairy farms to which the designation of origin Fourme de Montbrison applies.  In point V.1.c a maximum limit of 1 800 kg has been set for the proportion of supplements and additives in dry matter per dairy cow per year. This provision therefore promotes feed based on the fodder which makes up the basic ration and which comes from the geographical area.  In point V.1.c the raw materials authorised in supplements given to the dairy cows and the additives authorised are now shown in two separate positive lists for greater clarity. The following have been added to the positive list of raw materials authorised in supplements given to the dairy cows: moist grain maize; products derived from oilseeds, without the addition of urea; products derived from oil fruits, without the addition of urea, except for vegetable oils and fats and cocoa shells and pods; products derived from legume seeds; and by-products of the fermentation of micro-organisms whose cells have been deactivated or killed, other than products obtained from the biomass of specific micro-organisms cultivated on specified substrata and other than vinasse. The terms all cereals and their by-products, dehydrated beet pulp, molasses, protein seeds and salt, minerals are respectively replaced by the terms all cereal grains and products derived from them, dried beet pulp, molasses, legume seeds and minerals and derived products. The words cattle cake without the addition of urea have been deleted because this product belongs to the products derived from oilseeds or oil fruits without the addition of urea. It is also specified that ears of maize may be preserved dry or moist. These raw materials have no impact on the quality of the product. The use of caustic soda to treat cereals and products derived from them is prohibited because it is not a traditional practice. The positive list of additives replaces the sentence Any additive intended to directly alter the composition of the milk is prohibited and exhaustively details the functional categories and groups of authorised additives while complying with the regulatory terminology. The purpose of this amendment is to avoid any ambiguity or differences in interpretation during checks.  In point V.1.e a provision banning GMOs in holdings feed and crops has been added in order to maintain the feeds traditional character. 3.2. Sub-heading V.3 Processing  In the positive list of ingredients and production aids and additives authorised in the milk or during production, the words harmless cultures of bacteria, yeasts and moulds are replaced by the words cultures of bacteria, yeasts and moulds proven to be harmless for greater clarity.  The paragraph The different stages which follow comprise cutting the coagulum or curds, stirring, resting the curds, light pressing, crumbling, salting in the mass of the curds, putting into moulds, draining and putting into gutters. The stages are described in the following paragraphs: has been deleted because each stage listed in that paragraph is described individually further on in the specification.  Light pressing of the curds while resting before crumbling is optional from now on. This practice is not in fact an essential part of the technological production process, insofar as the final dry extract of the cheese complies with the specifications requirements.  The sentence The curds are then crumbled, salted in the mass and put into moulds has been reworded as follows: The curds are then crumbled and salted in the mass, at the latest when they are put into moulds. The wording is therefore clearer as to when salting takes place.  To facilitate understanding, the text specifies that the indoor draining carried out without turnover pressing takes place after moulding of the curds.  The minimum duration of in-mould draining without turnover pressing is reduced from 24 to 18 hours. Changes in practice have reduced this period without affecting the quality of the cheeses produced.  The sentence Pricking is carried out from the 10th day after renneting has been moved to point V.4 and it is also made clear that the reference is to the pricking of the cheeses. 3.3. Sub-heading V.4 Maturing and preservation The sentence After pricking, maturing is carried out in a cellar or cheese ripening room kept at a temperature of between 6 °C and 12 °C for at least two weeks with a relative humidity of 90-98 % is replaced by the sentence On leaving the guttering room, after drying if necessary, maturing is carried out in a cellar or cheese ripening room kept at a temperature of between 6 °C and 12 °C with a relative humidity of 90-98 %, supplemented by the sentence After pricking, the cheeses are matured for at least two weeks in a cellar or cheese ripening room at the temperature and humidity described above. The purpose of these clarifications in the text is to describe more fully the sequence of operations. Pricking does not take place just before the cheeses go into a cellar, but when they are in a cellar. Drying might be carried out between leaving the gutter room and entering the cellar. The minimum period of two weeks in a cellar starts from the date of pricking. 4. Heading VIII Labelling The requirement to include the reference appellation dorigine contrÃ ´lÃ ©e on the labelling has been deleted and replaced by a requirement to include the European Unions PDO symbol, in the interests of legibility and synergy in the provision of information about PDO-registered products. 5. Heading IX National requirements In accordance with the above-mentioned national reform of the system for monitoring designations of origin, a table has been added which sets out the main points to be checked and the evaluation method to be used. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) FOURME DE MONTBRISON EC No: FR-PDO-0105-01014-06.07.2012 PGI ( ) PDO (X) 1. Name Fourme de Montbrison 2. Member State or Third Country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of the product to which the name in (1) applies Fourme de Montbrison is a cheese produced from renneted cows milk. It is made in the form of a cylinder between 17 and 21 cm in height and 11,5 and 14,5 cm in diameter, weighing 2,1 to 2,7 kg, has blue veins, is unpressed, uncooked, fermented and salted by adding salt to the curd when it is placed in the mould. The cheese has a fat content of at least 52 grams per 100 grams of cheese after total desiccation and the matured cheese must have a dry matter content of at least 52 grams per 100 grams of cheese. The designation of origin Fourme de Montbrison must not be used for the cheese until the 32nd day after renneting. There is a bloom on the dry, orange-coloured rind, where white, yellow and red mould may also be present. The inside of the cheese is cream in colour, with a few cracks and a marbling of light blue veins. Fourme de Montbrison has a homogeneous, slightly firm texture and melts in the mouth. It has a subtle, scented flavour and a fruity, milky taste with a hint of a blue cheese, making it rather mild. A hint of salt and a slight bitterness are accepted. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only) Throughout the year, the dairy cows basic ration comprises fodder from the defined geographical area. The feed authorised in the basic ration comprises all fodder except cruciferous plants in the form of fodder. The proportion of hay, grass, wilted grass or grass silage, expressed as dry matter, must be greater than or equal to 80 % of the fodder in the dairy cows basic ration on average for all the dairy cows over the year. The proportion of maize silage, expressed as dry matter, must not exceed 20 % of the dairy cows basic ration on average for all the dairy cows over the year. Outside the grazing period, hay represents at least 3 kg of dry matter per dairy cow per day on average for all the dairy cows. When grass is available, grazing is mandatory for the dairy cows as soon as the weather allows. The minimum duration of grazing is 150 days a year. The use of supplements and additives is limited to a maximum of 1 800 kg of dry matter per dairy cow per year on average for all the dairy cows. Only the raw materials and additives specified in a positive list are authorised in the supplements and additives given to the dairy cows. 3.5. Specific steps in production that must take place in the defined geographical area The milk is produced and the cheese made, matured and preserved for 32 days from the date of renneting, within the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. Cutting Fourme de Montbrison is authorised if it does not completely alter its texture. Rind must be present on portions weighing more than 50 grams. 3.7. Specific rules concerning labelling The labelling of cheeses with the designation of origin Fourme de Montbrison must include the designation of origin in characters at least two-thirds the size of the largest characters used on the label and display the European Union PDO symbol. Irrespective of the regulatory indications applicable to all cheeses, it is forbidden to place any qualifier directly next to the designation of origin, with the exception of specific trade marks or brand names. 4. Concise definition of the geographical area The geographical area for Fourme de Montbrison comprises the following: Department of the Loire: the municipalities of Bard, CerviÃ ¨res, Chalmazel, La Chamba, La Chambonie, Champoly, ChÃ ¢telneuf, La CÃ ´te-en-Couzan, Ecotay-lOlme, Essertines-en-ChÃ ¢telneuf, JeansagniÃ ¨re, LÃ ©rigneux, NoirÃ ©table, Palogneux, Roche, Saint-Bonnet-le-Courreau, Saint-Didier-sur-Rochefort, Saint-Georges-en-Couzan, Saint-Jean-la-VÃ ªtre, Saint-Julien-la-VÃ ªtre, Saint-Just-en-Bas, Saint-Laurent-Rochefort, Saint-Priest-la-VÃ ªtre, Saint-Romain-dUrfÃ ©, Les Salles, Sauvain, La Valla, VerriÃ ¨res-en-Forez. Department of Puy-de-DÃ ´me: the municipalities of Brugeron, Job, Saint-AnthÃ ¨me, Saint-Pierre-la-Bourlhonne and ValciviÃ ¨res. 5. Link with the geographical area 5.1. Specificity of the geographical area Natural factors The geographical area for the designation of origin Fourme de Montbrison mainly comprises the hautes chaumes forming the summits of the Forez mountains within the departments of the Loire and the Puy-de-DÃ ´me, as well as the eastern part of the Forez mountains. The area is a middle mountain region (with an altitude of 1 634 m at the highest point) oriented north-south overall, situated on a granite bedrock and bordered by natural boundaries. The landscape is made up of mountain and subalpine moors featuring bare plateaux with round and gentle hilltops, surrounded by mainly coniferous forest slopes. There are numerous peat bogs and meadows. Precipitation is relatively high (more than 1 000 mm a year on average). The climate is subject to an oceanic and continental influence. Average annual temperatures therefore tend to be cold, below 10 °C and often below 5 °C. The winters are long and cold, with frequent snow. Because of the high altitude and precipitation, fodder production is essentially based on the permanent meadows. Human factors The production of Fourme de Montbrison dates back to the early Middle Ages in the region of the Haut-Forez, where an agri-pastoral system was maintained until the Second World War. The cheese was produced in jasseries, mountain-pasture buildings which became established on both sides of the Forez mountains. At that time the cheese was produced during the summer season from the milk of modest-sized herds; the women made the cheese while the men remained in the village and continued the summer work in the fields. The natural environment therefore provided coniferous tree trunks which, once hollowed out, made gutters (called chÃ ©neaux) perfectly suited to draining the cheese during production. The cheese was often preserved until the summer descent, then sold at the markets on either side of the mountains, including the large market of Montbrison. Nowadays the dairy cattle are reared largely on the permanent meadows. The production conditions for Fourme de Montbrison, particularly the mandatory grazing during the period when this is possible, the grass-based feed ration and the restricted use of maize silage make the best possible use of this natural resource. Inherited from the ancestral techniques, the technological process of producing Fourme de Montbrison makes optimum use of local know-how, bringing into play:  appropriate mixing linked to a small curd grain size of approximately 0,5 to 1 cm at the side;  salting in the mass and reduced exterior salting;  the very special technique of additional draining in gutters made of coniferous wood. 5.2. Specificity of the product Fourme de Montbrison is a veined cheese with a subtle, scented flavour; it is in the shape of a cylinder 17 to 21 cm in height and 11,5 to 14,5 cm in diameter with an orange-coloured outer covering; the cheese has small openings and a hint of a blue cheese, making it rather mild. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The specific characteristics of Fourme de Montbrison originate in particular from the special methods used to produce the milk and the cheese. The production of the milk is based on the richness of the pastures in the Forez mountains and contributes to the subtle, scented flavour of Fourme de Montbrison. Its relatively small size is linked to its origin: small herds with small-scale milk production and cheesemaking carried out by women. The rather mild taste of Fourme de Montbrison is linked to the fine cutting of the curd grains. This reduced curd grain size causes small openings in the cheese, resulting in restricted development of Penicillium roqueforti moulds which is less pronounced than in other veined cheeses. The very specific orangey colour of the rind is influenced by the salting techniques, which promote the establishment of surface flora. The development of surface flora is also promoted by the draining in coniferous wood gutters. The wooden gutters are a reservoir of surface flora and contribute directly to the development of this flora by preventing the rind from drying out too quickly. The salting techniques used also make Fourme de Montbrison less salty than other blue cheeses. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) https://www.inao.gouv.fr/fichier/CDCFourmeDeMontbrison.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).